DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments overcome all previous prior art rejections; therefore, all previous prior art rejections have been withdrawn. However, upon further search and consideration, the claims are now rejected based upon newly cited prior art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical frequency difference setter in claims 1, 3-4, and 12 (claim 2 contains sufficient structure (delay) that it doesn’t invoke 112f); and branching device in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2014/0160488) in view of Jensen (US 20110051146 A1) and Toida (US 20020037252 A1).
Regarding claim 1, Zhou teaches an optical interference tomographic imaging device comprising: 
a splitter (230) configured to split an optical beam output from a light source (110), which generates a wavelength-swept optical beam (paragraphs 37-38), into a plurality of optical beams (figure 1; paragraph 43);  
an optical frequency difference setter (280) configured to set an optical frequency difference in any combination of the plurality of optical beams (paragraph 63, figure1, figure 3); 
an optical beam controller (170, 175, 180, 190, 200) including an irradiation optical system configured to irradiate the plurality of optical beams at different positions (s1…n) of an object to be measured by the optical interference tomographic imaging device, respectively (paragraphs 43 and 54; figure 1; also see paragraph 76), and 
an interferer (240) configured to interfere an object light scattered by the object with a reference light, and guide an interference light to a photodetector (220; paragraph 57; figure 1), 
 

    PNG
    media_image1.png
    545
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    340
    760
    media_image2.png
    Greyscale

Regarding “in such a way as to be larger than a band of a photodetector that receives an optical beam,” the examiner considers Zhou as teaching this limitation because this includes any bands of any photodetectors (not limited to photodetectors that are typically used with these systems), which includes photodetectors that have bands less than the frequency difference. Alternatively, like Zhou (and like Applicant), Jensen is directed to a wavelength-swept interferometric system (abstract). Jensen teaches an optical frequency difference setter (3) setting an optical frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam (paragraph 44, especially “On tuning of the frequency ramps in the range of several GHz, the signals of the radiation components will not markedly interfere as a rule owing to the limited bandwidth of the detectors 8'”; this frequency difference of several GHz is larger than bands of many detectors, including “a photodetector” in the claim, as well as larger than a band of a detector of Jensen, wherein a band of Jensen’s detector is a band in which there is marked interference; Also note: this is greater than Applicant’s disclosed 1ghz for the detector band, so the prior art difference is also greater than Applicant’s intended use; therefore, regardless of which way the claim is interpreted, this limitation is anticipated by Jensen). Additionally, Jensen teaches this provides the benefit of limiting undesired interference (paragraph 44). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam in order to limit undesired interference.

    PNG
    media_image3.png
    663
    818
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    541
    1123
    media_image4.png
    Greyscale


Regarding “wherein the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal,” Zhou suggests but doesn’t explicitly teach this limitation (this is suggested because as explained in the disclosure, it creates an image of differing depths, with each beam corresponding to a different depth; the molecules of that depth are the same path length as the reference light; figure 6 and paragraphs 81-82). Additionally, like Zhou (and like Applicant) Toida is directed to an optical coherence tomography device (abstract). Toida teaches “the data for a target subject can be obtained for a depth at where the length of the optical path of the reference-light and the length of the optical path of the signal-light can be made to be equal.” (paragraph 21). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal in order to obtain images of the desired regions/depths of the target (which coincide with where the sample and reference optical path lengths are equal).
Regarding claim 2, in the above combination the optical frequency difference setter (280) includes a delay device (280), which makes a time difference among a plurality of optical beams output from the splitter (230), and the time difference is set in such a way that an optical frequency difference in any combination of the plurality of optical beams is larger than a band of a photodetector that receives light (see the discussion with respect to claim 1 concerning “such a way that an optical frequency difference in any combination of the plurality of optical beams is larger than a band of a photodetector that receives light”).  
Regarding claim 3, Zhou doesn’t explicitly teach the wavelength of the wavelength-swept optical beam output by the light source changes linearly with respect to time while the wavelength is swept.  
Jensen teaches the wavelength of the wavelength-swept optical beam output by the light source changes linearly with respect to time while the wavelength sweeping (figure 2).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the wavelength of the wavelength-swept optical beam output by the light source changes linearly with respect to time while the wavelength sweeping in order to vary the wavelength in a straightforward manner that makes the calculations easier.
Regarding claim 4, Zhou teaches an optical interference tomographic imaging device comprising: 
a multiple-beam generator (230) configured to generate a plurality of wavelength-swept optical beams (paragraphs 37-38 and 43); 
an optical frequency difference setter (280) configured to set an optical frequency difference in any combination of the plurality of wavelength-swept optical beams (paragraph 63; figures 3-4);
an optical beam controller (170, 175, 180, 190, 200) including an irradiation optical system configured to irradiate the plurality of wavelength-swept optical beams at different positions (s1…n) of an object to be measured by the optical interference tomographic imaging device, respectively (paragraphs 43 and 54; figure 4; also see paragraph 76); 
a branching device (230, 300) configured to branch a plurality of optical beams from the optical beam controller into a plurality of object light beams and a plurality of reference light beams (figure 4); and 
an interferer (240) configured to interfere an object light scattered by the object with a reference light, and guide an interference light to a photodetector (220; paragraph 57; figure 4)z 
wherein the optical path length of the object light from the branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal. 
Regarding “in such a way as to be larger than a band of a photodetector that receives an optical beam,” the examiner considers Zhou as teaching this limitation because this includes any bands of any photodetectors (not limited to photodetectors that are typically used with these systems), which includes photodetectors that have bands less than the frequency difference. Alternatively, like Zhou (and like Applicant), Jensen is directed to a wavelength-swept interferometric system (abstract). Jensen teaches an optical frequency difference setter (3) setting an optical frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam (paragraph 44, especially “On tuning of the frequency ramps in the range of several GHz, the signals of the radiation components will not markedly interfere as a rule owing to the limited bandwidth of the detectors 8'”; this frequency difference of several GHz is larger than bands of many detectors, including “a photodetector” in the claim, as well as larger than a band of a detector of Jensen, wherein a band of Jensen’s detector is a band in which there is marked interference; Also note: this is greater than Applicant’s disclosed 1ghz for the detector band, so the prior art difference is also greater than Applicant’s intended use; therefore, regardless of which way the claim is interpreted, this limitation is anticipated by Jensen). Additionally, Jensen teaches this provides the benefit of limiting undesired interference (paragraph 44). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam in order to limit undesired interference.
Regarding “wherein the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal,” Zhou suggests but doesn’t explicitly teach this limitation (this is suggested because as explained in the disclosure, it creates an image of differing depths, with each beam corresponding to a different depth; the molecules of that depth are the same path length as the reference light; figure 6 and paragraphs 81-82). Additionally, like Zhou (and like Applicant) Toida is directed to an optical coherence tomography device (abstract). Toida teaches “the data for a target subject can be obtained for a depth at where the length of the optical path of the reference-light and the length of the optical path of the signal-light can be made to be equal.” (paragraph 21). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal in order to obtain images of the desired regions/depths of the target (which coincide with where the sample and reference optical path lengths are equal).


    PNG
    media_image5.png
    519
    668
    media_image5.png
    Greyscale
 
Regarding claim 9, Zhou teaches an optical interference tomographic imaging method comprising: 
splitting (230) an optical beam output from a light source (110), which generates a wavelength-swept optical beam, into a plurality of optical beams; 
setting an optical frequency difference (280) in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector which receives an optical beam; 
irradiating (170, 175, 180, 190, 200) the plurality of optical beams at different positions of an object to be measured by an optical interference tomographic imaging device, respectively; 
interfering (240) an object light scattered by the object with a reference light (figure 1), and 
guiding an interference light to a photodetector (figure 1), 
Regarding “in such a way as to be larger than a band of a photodetector that receives an optical beam,” the examiner considers Zhou as teaching this limitation because this includes any bands of any photodetectors (not limited to photodetectors that are typically used with these systems), which includes photodetectors that have bands less than the frequency difference. Alternatively, like Zhou (and like Applicant), Jensen is directed to a wavelength-swept interferometric system (abstract). Jensen teaches an optical frequency difference setter (3) setting an optical frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam (paragraph 44, especially “On tuning of the frequency ramps in the range of several GHz, the signals of the radiation components will not markedly interfere as a rule owing to the limited bandwidth of the detectors 8'”; this frequency difference of several GHz is larger than bands of many detectors, including “a photodetector” in the claim, as well as larger than a band of a detector of Jensen, wherein a band of Jensen’s detector is a band in which there is marked interference; Also note: this is greater than Applicant’s disclosed 1ghz for the detector band, so the prior art difference is also greater than Applicant’s intended use; therefore, regardless of which way the claim is interpreted, this limitation is anticipated by Jensen). Additionally, Jensen teaches this provides the benefit of limiting undesired interference (paragraph 44). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam in order to limit undesired interference.
Regarding “wherein the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal,” Zhou suggests but doesn’t explicitly teach this limitation (this is suggested because as explained in the disclosure, it creates an image of differing depths, with each beam corresponding to a different depth; the molecules of that depth are the same path length as the reference light; figure 6 and paragraphs 81-82). Additionally, like Zhou (and like Applicant) Toida is directed to an optical coherence tomography device (abstract). Toida teaches “the data for a target subject can be obtained for a depth at where the length of the optical path of the reference-light and the length of the optical path of the signal-light can be made to be equal.” (paragraph 21). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal in order to obtain images of the desired regions/depths of the target (which coincide with where the sample and reference optical path lengths are equal).
Regarding claim 10, Zhou doesn’t explicitly teach the wavelength of the wavelength-swept optical beam output by the light source changes linearly with respect to time while the wavelength is swept.  
Jensen teaches the wavelength of the wavelength-swept optical beam output by the light source changes linearly with respect to time while the wavelength sweeping (figure 2).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the wavelength of the wavelength-swept optical beam output by the light source changes linearly with respect to time while the wavelength sweeping in order to vary the wavelength in a straightforward manner that makes the calculations easier.
Regarding claim 11, in the above combination the setting includes a delaying (280) which makes a time difference among the plurality of optical beams after the splitting, and the time difference is set in such a way that an optical frequency difference in any combination of the plurality of optical beams is larger than a band of a photodetector that receives light (see discussion with respect to claim 1 concerning “in such a way…”).  
Regarding claim 13, Zhou teaches an optical interference tomographic imaging method comprising: 
generating (230) a plurality of wavelength-swept optical beams; 
setting (280) an optical frequency difference in any combination of the plurality of wavelength- swept optical beams (paragraph 63; figures 3-4); 
irradiating (170, 175, 180, 190, 200) the plurality of wavelength-swept optical beams at different positions (s1…n) of an object to be measured by an optical interference tomographic imaging, respectively; 
branching (230, 300) a plurality of optical beams after the irradiating into a plurality of object light beams and a plurality of reference light beams; 
interfering (240) an object light scattered by the object with a reference light; and 
guiding an interference light to a photodetector (figure 4), 
Regarding “in such a way as to be larger than a band of a photodetector that receives an optical beam,” the examiner considers Zhou as teaching this limitation because this includes any bands of any photodetectors (not limited to photodetectors that are typically used with these systems), which includes photodetectors that have bands less than the frequency difference. Alternatively, like Zhou (and like Applicant), Jensen is directed to a wavelength-swept interferometric system (abstract). Jensen teaches an optical frequency difference setter (3) setting an optical frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam (paragraph 44, especially “On tuning of the frequency ramps in the range of several GHz, the signals of the radiation components will not markedly interfere as a rule owing to the limited bandwidth of the detectors 8'”; this frequency difference of several GHz is larger than bands of many detectors, including “a photodetector” in the claim, as well as larger than a band of a detector of Jensen, wherein a band of Jensen’s detector is a band in which there is marked interference; Also note: this is greater than Applicant’s disclosed 1ghz for the detector band, so the prior art difference is also greater than Applicant’s intended use; therefore, regardless of which way the claim is interpreted, this limitation is anticipated by Jensen). Additionally, Jensen teaches this provides the benefit of limiting undesired interference (paragraph 44). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the frequency difference in any combination of the plurality of optical beams in such a way as to be larger than a band of a photodetector that receives an optical beam in order to limit undesired interference.
Regarding “wherein the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal,” Zhou suggests but doesn’t explicitly teach this limitation (this is suggested because as explained in the disclosure, it creates an image of differing depths, with each beam corresponding to a different depth; the molecules of that depth are the same path length as the reference light; figure 6 and paragraphs 81-82). Additionally, like Zhou (and like Applicant) Toida is directed to an optical coherence tomography device (abstract). Toida teaches “the data for a target subject can be obtained for a depth at where the length of the optical path of the reference-light and the length of the optical path of the signal-light can be made to be equal.” (paragraph 21). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical path length of the object light from a branching device to the interferer and the optical path length of the reference light from the branching device to the interferer are equal in order to obtain images of the desired regions/depths of the target (which coincide with where the sample and reference optical path lengths are equal).
Additional Prior Art
US 20140160488 A1; cited by Applicant reads, “[0063] FIG. 3 is a graph of signal intensity versus depth/frequency illustrating the optical delay of the OCT system 100. As shown, returned sampling beam signals detected from different spatial sample location S1 . . . Sn appear at different frequency bands/imaging depths in the final image. The amount of delay in frequency depends on the amount of optical delay introduced in the sample arm S.”
“[0076] The fiber array 170 may be used in most of the applications, although it is not necessary to put all the fibers in a single array. Fibers 175 may be used in different arrays or use individual fibers to image different samples or different locations of the sample simultaneously.”

    PNG
    media_image6.png
    820
    1031
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    814
    976
    media_image7.png
    Greyscale

(US 20170023350 A1; cited by Applicant) discloses an OCT system with splitter (206) and delays (paragraphs 49-53).

    PNG
    media_image8.png
    833
    860
    media_image8.png
    Greyscale

US 5716324 A discloses multiple wavelength swept beams. Not simultaneous. According to the column 24, lines 55-70), the wavelength difference is 70 nm, which is greater than a 1ghz frequency difference (Applicant’s specification speaks of a 1ghz frequency difference corresponding to a detector band).


    PNG
    media_image9.png
    583
    849
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    562
    898
    media_image10.png
    Greyscale

US 7764384 B1 teaches having multiple swept beams simultaneously

    PNG
    media_image11.png
    880
    1199
    media_image11.png
    Greyscale

US 20160028207 A1 reads, “If two collinear laser beams impinge on this detector, the detector output will oscillate at the difference in optical frequencies between the two laser beams, provided that difference frequency is within the detector bandwidth. As one laser is tuned, this difference frequency will also tune, creating a tunable oscillator down-shifted from optical frequencies to lower frequencies.” (paragraph 117)
US 20200166328 A1 reads, “[0070] In another embodiment, however, all the sampling light S1 waveguide channels 203 may have the same optical path length while the reference light R1 waveguide channels 203 instead have different optical path lengths analogous to the above mentioned optical delays between channels. In fact, a combination of sample arm and reference arm waveguide layout design may be used to generate the same differential optical path length delay between different interference signals originated from different imaging channels. The optical path length difference is used to shift the frequency of the interference signal from different imaging channels into different frequency bands, which correspond to different depth ranges in the acquired OCT image. Accordingly, the invention is not limited to necessarily having the same optical path lengths for either the sample arm S or reference arm R. The interference signals from different channels are formed into different frequency bands when the optical path length difference between individual sample arms and reference arms is unique. Since all the interference signals are in different frequency bands, a single photodetector may be used to detect all the signals at once simultaneously in parallel.”
“[0041] In the prototype arrangement of photonic chip 101 shown in FIG. 2, the three-row cascading splitters are arranged to split and guide the sampling light S1 beam in a first direction (downward in this figure). The terminal portions of the waveguide channels 103 associated with each output port in the time delay region of the chip, which have different predetermined lengths to create an optical time delay between each of the plurality of sampling beams or channels, are arranged generally perpendicularly to the waveguide channels 103 in the foregoing splitter region. Thus at least in the prototype chip, the incident sampling light S1 following the waveguide channel path in the time delay region travels and progresses generally perpendicularly to the sampling light path in the splitter region which advantageously conserves space on the chip 101 to minimize its size, thereby allowing creation of an extremely small photonic splitter and time delay unit. The term "generally" is used to connote that the sampling light S1 in the splitter region does not necessarily travel perfectly perpendicular to the sampling light in the time delay region when propagating through the curved and angled portions of the individual photonic splitters 107, but rather the general flow of the sampling light through these regions is perpendicular to each other in this non-limiting embodiment. In other embodiments, the flow of sampling light may be obliquely angled or parallel relative to each other in the splitter and time delay regions. Accordingly, the invention is not limited to the flow of sampling light through chip 101 illustrated in the embodiment of FIG. 2.”
“[0043] The rest of the prototype chip-based SDM-OCT system 100 components are described as follows with additional reference to FIG. 1. The light source 110 may be a commercially-available wavelength-tunable, long coherence light source to provide optimal imaging depth range. In one embodiment, without limitation, the coherence length may be greater than 5 mm to achieve proper imaging range”

    PNG
    media_image12.png
    808
    735
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    529
    1017
    media_image13.png
    Greyscale

US 8982357 B2 discloses (153-1 are polarization controllers)

    PNG
    media_image14.png
    723
    1022
    media_image14.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877